In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00203-CV


                                    J.H., APPELLANT

                                            V.

                                     C.H., APPELLEE

                           On Appeal from the 324th District Court
                                   Tarrant County, Texas
           Trial Court No. 324-549526-14, Honorable Jerome S. Hennigan, Presiding

                                      July 28, 2015

                             ON MOTION TO DISMISS
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      On July 15, 2015, appellant, J.H., filed a Motion to Dismiss Appeal. No decision

of this Court having been delivered to date and without passing on the merits of the

appeal, the Court grants the motion. See TEX. R. APP. P. 42.1(a)(1). The appeal is

dismissed. While appellant requests that costs be assessed against the party incurring

them, there is no indication in the motion that such an arrangement has been agreed to

by the parties. As such, costs will be taxed against appellant. See TEX. R. APP. P.

42.1(d).   If dismissal will prevent appellee from seeking relief to which he would
otherwise be entitled, the Court directs appellee to file a timely motion for rehearing. No

motion for rehearing from appellant will be entertained.




                                                 Mackey K. Hancock
                                                     Justice




                                             2